
	

116 HR 3115 RH: Living Shorelines Act of 2019
U.S. House of Representatives
2019-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 257
		116th CONGRESS1st Session
		H. R. 3115
		[Report No. 116–316]
		IN THE HOUSE OF REPRESENTATIVES
		
			June 5, 2019
			Mr. Pallone (for himself, Mrs. Watson Coleman, Mr. Lowenthal, Ms. Bonamici, Mr. Cartwright, Ms. Wasserman Schultz, Mr. Soto, Mrs. Demings, Mr. Khanna, Ms. Blunt Rochester, Ms. Lee of California, and Mrs. Davis of California) introduced the following bill; which was referred to the Committee on Natural Resources
		
		November 26, 2019Additional sponsors: Mr. Smith of New Jersey, Ms. Norton, Mr. Pascrell, Mr. Pappas, Mr. Byrne, Ms. Velázquez, Mr. Malinowski, Mr. Sires, Mr. Case, Ms. Shalala, Mr. Van Drew, Mr. Kim, Mr. Larsen of Washington, Mr. Hastings, Mr. Fitzpatrick, Mr. Sean Patrick Maloney of New York, Mr. Kilmer, Mr. Suozzi, Mr. Rouzer,  Mr. Keating, Mr. Sablan, Ms. Gabbard, Mr. Young, Miss González-Colón of Puerto Rico, Mr. Sarbanes, Mrs. Fletcher, Mr. Cicilline, Mr. Cárdenas, Mrs. Luria, Ms. Pingree, Mr. Levin of California, and Mr. Himes
			November 26, 2019
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on June 5, 2019
		
		
			
		
		A BILL
		To direct the Administrator of the National Oceanic and Atmospheric Administration to make grants
			 to State and local governments and nongovernmental organizations for
			 purposes of carrying out climate-resilient living shoreline projects that
			 protect coastal communities by supporting ecosystem functions and habitats
			 with the use of natural materials and systems, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Living Shorelines Act of 2019. 2.Living Shoreline Grant Program (a)EstablishmentThe Administrator shall make grants to eligible entities for purposes of—
 (1)designing and implementing large- and small-scale, climate-resilient living shoreline projects; and (2)applying innovative uses of natural materials and systems to protect coastal communities, habitats, and natural system functions.
 (b)Project proposalsTo be eligible to receive a grant under this section, an eligible entity shall— (1)submit to the Administrator a proposal for a living shoreline project, including monitoring, data collection, and measurable performance criteria with respect to the project; and
 (2)demonstrate to the Administrator that the entity has any permits or other authorizations from local, State, and Federal government agencies necessary to carry out the living shoreline project or provide evidence demonstrating general support from such agencies.
				(c)Project selection
 (1)Development of criteriaThe Administrator shall select eligible entities to receive grants under this section based on criteria developed by the Administrator, in consultation with relevant offices of the National Oceanic and Atmospheric Administration, such as the Office of Habitat Conservation, the Office for Coastal Management, and the Restoration Center.
 (2)ConsiderationsIn developing criteria under paragraph (1) to evaluate a proposed living shoreline project, the Administrator shall take into account—
 (A)the potential of the project to protect the community and maintain the viability of the environment, such as through protection of ecosystem functions, environmental benefits, or habitat types, in the area where the project is to be carried out;
 (B)the historic and future environmental conditions of the project site, particularly those environmental conditions affected by climate change;
 (C)the ecological benefits of the project; and (D)the ability of the entity proposing the project to demonstrate the potential of the project to protect the coastal community where the project is to be carried out, including through—
 (i)mitigating the effects of erosion; (ii)attenuating the impact of coastal storms and storm surge;
 (iii)mitigating shoreline flooding; (iv)mitigating the effects of sea level rise, accelerated land loss, and extreme tides;
 (v)sustaining, protecting, or restoring the functions and habitats of coastal ecosystems; or (vi)such other forms of coastal protection as the Administrator considers appropriate.
 (3)PriorityIn selecting living shoreline projects to receive grants under this section, the Administrator shall give priority consideration to a proposed project to be conducted in an area—
 (A)for which the President has declared, during the 10-year period preceding the submission of the proposal for the project under subsection (b), that a major disaster exists pursuant to section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) because of a hurricane, tropical storm, coastal storm, or flooding; or
 (B)that has a documented history of coastal erosion or frequent coastal inundation during that 10-year period.
					(4)Minimum standards
 (A)In generalThe Administrator shall develop minimum standards to be used in selecting eligible entities to receive grants under this section, taking into account—
 (i)the considerations described in paragraph (2); and (ii)the need for such standards to be general enough to accommodate concerns relating to specific project sites.
 (B)ConsultationsIn developing stan­dards under subparagraph (A), the Administrator— (i)shall consult with relevant offices of the National Oceanic and Atmospheric Administration, such as the Office of Habitat Conservation, the Office for Coastal Management, and the Restoration Center; and
 (ii)may consult with— (I)relevant interagency councils, such as the Estuary Habitat Restoration Council;
 (II)State coastal management agencies; and (III)relevant nongovernmental organizations.
 (d)Use of fundsA grant awarded under this section to an eligible entity to carry out a living shoreline project may be used by the eligible entity only—
 (1)to carry out the project, including administration, design, permitting, entry into negotiated indirect cost rate agreements, and construction; and
 (2)to monitor, collect, and report data on the performance (including performance over time) of the project, in accordance with standards issued by the Administrator under subsection (f)(2).
				(e)Cost-Sharing
 (1)In generalExcept as provided in paragraph (2), an eligible entity that receives a grant under this section to carry out a living shoreline project shall provide, from non-Federal sources, funds or other resources (such as land or conservation easements or in-kind matching from private entities) valued at not less than 50 percent of the total cost, including administrative costs, of the project.
 (2)Reduced matching requirement for certain communitiesThe Administrator may reduce or waive the matching requirement under paragraph (1) for an eligible entity representing a community or nonprofit organization if—
 (A)the eligible entity submits to the Administrator in writing— (i)a request for such a reduction and the amount of the reduction; and
 (ii)a justification for why the entity cannot meet the matching requirement; and (B)the Administrator agrees with the justification.
					(f)Monitoring and reporting
 (1)In generalThe Administrator shall require each eligible entity receiving a grant under this section (or a representative of the entity) to carry out a living shoreline project—
 (A)to transmit to the Administrator data collected under the project; (B)to monitor the project and to collect data on—
 (i)the ecological benefits of the project and the protection provided by the project for the coastal community where the project is carried out, including through—
 (I)mitigating the effects of erosion; (II)attenuating the impact of coastal storms and storm surge;
 (III)mitigating shoreline flooding; (IV)mitigating the effects of sea level rise and extreme tides;
 (V)sustaining, protecting, or restoring the functions and habitats of coastal ecosystems; or (VI)such other forms of coastal protection as the Administrator considers appropriate; and
 (ii)the performance of the project in providing such protection; (C)to make data collected under the project available on a publicly accessible internet website of the National Oceanic and Atmospheric Administration; and
 (D)not later than one year after the entity receives the grant, and annually thereafter until the completion of the project, to submit to the Administrator a report on—
 (i)the measures described in subparagraph (B); and (ii)the effectiveness of the project in increasing protection of the coastal community where the project is carried out through living shorelines techniques, including—
 (I)a description of— (aa)the project;
 (bb)the activities carried out under the project; and (cc)the techniques and materials used in carrying out the project; and
 (II)data on the performance of the project in providing protection to that coastal community. (2)GuidelinesIn developing guidelines relating to paragraph (1)(C), the Administrator shall consider how additional data could safely be collected before and after major disasters or severe weather events to measure project performance and project recovery.
				(3)Standards
 (A)In generalNot later than 90 days after the date of the enactment of this Act, the Administrator shall, in consultation with relevant offices of the National Oceanic and Atmospheric Administration, relevant interagency councils, and relevant nongovernmental organizations, issue standards for the monitoring, collection, and reporting under subsection (d)(2) of data regarding the performance of living shoreline projects for which grants are awarded under this section.
 (B)ReportingThe standards issued under subparagraph (A) shall require an eligible entity receiving a grant under this section to report the data described in that subparagraph to the Administrator on a regular basis.
 (g)Authorization of appropriationsThere are authorized to be appropriated $50,000,000 to the Administrator for each of fiscal years 2020 through 2025 for purposes of carrying out this section.
 (h)DefinitionsIn this section: (1)AdministratorThe term Administrator means the Administrator of the National Oceanic and Atmospheric Administration.
 (2)Eligible entityThe term eligible entity means any of the following: (A)A unit of a State or local government.
 (B)An organization described in section 501(c)(3) of the Internal Revenue Code of 1986 that is exempt from taxation under section 501(a) of such Code.
 (C)An Indian Tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)).
 (3)Living shoreline projectThe term living shoreline project— (A)means a project that—
 (i)restores or stabilizes a shoreline, including marshes, wetlands, and other vegetated areas that are part of the shoreline ecosystem, by using natural materials and systems to create buffers to attenuate the impact of coastal storms, currents, flooding, and wave energy and to prevent or minimize shoreline erosion while supporting coastal ecosystems and habitats;
 (ii)incorporates as many natural elements as possible, such as native wetlands, submerged aquatic plants, oyster shells, native grasses, shrubs, or trees;
 (iii)utilizes techniques that incorporate ecological and coastal engineering principles in shoreline stabilization; and
 (iv)to the extent possible, maintains or restores existing natural slopes and connections between uplands and adjacent wetlands or surface waters;
 (B)may include the use of— (i)natural elements, such as sand, wetland plants, logs, oysters or other shellfish, submerged aquatic vegetation, native grasses, shrubs, trees, or coir fiber logs;
 (ii)project elements that provide ecological benefits to coastal ecosystems and habitats in addition to shoreline protection; and
 (iii)structural materials, such as stone, concrete, wood, vinyl, oyster domes, or other approved engineered structures in combination with natural materials; and
 (C)may include a project that expands upon or restores natural living shorelines or existing living shoreline projects.
 (4)StateThe term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands.
				
	
		November 26, 2019
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
